Citation Nr: 1726741	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-40 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975 and from October 1980 to April 1983 with additional service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran had a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is contained in the electronic record.

In February 2012 and June 2013, the Board remanded the claims for further development.  

In October 2014, the Board denied the claims of entitlement to service connection for hepatitis C on a direct basis and entitlement to service connection for hypertension on direct and secondary bases.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (the Court).  In a May 2016 memorandum decision, the Court affirmed the part of the Board's decision denying service connection for hypertension on a direct basis.  Memorandum decision, page 7.  The Court, however, vacated the part of the Board's decision denying secondary service connection for hypertension and remanded the matter for development and adjudication if the Veteran is granted service connection for hepatitis C.  Id. at 8.  The Court also vacated the Board's decision denying service connection for hepatitis C and remanded the matter for further development.  Id. at 11.

In a November 2016 written brief presentation, the representative presented argument on direct service connection for hypertension.  That issue is not before the Board at this time because the Court affirmed the denial of entitlement to service connection for hypertension on a direct basis.  

In light of the above, the issues are as stated on the first page of this decision.

In December 2016, the Veteran submitted additional medical evidence regarding his hepatitis and specifically did not waive agency of original jurisdiction consideration of such evidence.  38 C.F.R. § 20.1304(c) (2016).

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for depression and a liver disability have been raised by the record (see hearing transcript, page 17), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Court found that that the Board's reliance on the 2008 and 2012 VA examiner's opinions was clearly erroneous because neither examiner explained why the Veteran's hepatitis C was most likely the result of his drug use and not any of the other in-service activities that might cause hepatitis, such as sharing razors and engaging in high-risk sexual activity.  Memorandum decision, page 11.  The Court noted that although both examiners explained why it is unlikely that the Veteran had hepatitis C in 1973, they did not provide any support for their respective conclusions that intravenous (IV) drug use is the most likely cause.  Id.  The Court stated that instead of relying on the examiners' conclusory statements, the Board should have returned the opinions as inadequate because they failed to provide any analytical support for the conclusion reached.  Id.  The Court concluded that the Board based its decision on inadequate medical opinions.  Id.  Therefore, another VA examination is necessary.

The Court also held that the Board must reassess whether the Veteran's drug use was willful misconduct and support its decision with an adequate statement of reasons or bases.  Id. at 10.  The AOJ should afford the Veteran the opportunity to give a detailed history of his in-service intranasal cocaine use and IV drug use.  

The issue of entitlement to service connection for hypertension as secondary to a service-connected disability is inextricably intertwined with the issue of entitlement to service connection for hepatitis C and must be deferred pending the outcome of this service-connection issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his hepatitis C and obtain any identified records.  Regardless of the Veteran's response, obtain all treatment records from the North Florida/South Georgia Veterans Health System from November 2012 to the present.

2.  Ask the Veteran to provide a detailed history of his in-service intranasal cocaine use and IV drug use.

3.  After the above development is completed, the Veteran must be afforded a VA examination to determine the nature and extent of his hepatitis C.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his hepatitis C.

The examiner must opine whether it is at least as likely as (a 50 percent or better probability) that the Veteran's hepatitis C is related to the in-service hepatitis, the in-service sharing of razors, and the in-service high-risk sexual activity.  The examiner must opine whether it is more likely than not (more than a 50 percent probability) that the Veteran's hepatitis C is related to in-service intranasal cocaine use and in-service IV drug use.

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  After accomplishing any additional development deemed appropriate, readjudicate the claims on appeal with consideration of all evidence of record.  If any benefit sought in connection with the claims remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







